In an action to recover damages for personal injuries, etc., the third-party defendants appeal from an order of the Supreme Court, Nassau County (DeMaro, J.), entered October 21, 1998, which denied their motion for summary judgment dismissing the complaint and third-party complaint insofar as asserted against them.
Ordered that the order is affirmed, with one bill of costs payable to the respondents appearing separately and filing separate briefs.
The Supreme Court properly determined that the appellants owed an independent duty of care to the plaintiffs, as well as to the defendant Theodore C. Weill, and that there was an issue of fact with respect to the appellants’ role in creating the icy condition at issue (see, Genen v Metro-North Commuter R. R., 261 AD2d 211; Currier v Wiltrom Assocs., 250 AD2d 956; Phillips v Seril, 209 AD2d 496; Varga v Parker, 136 AD2d 932; see also, English v City of Albany, 235 AD2d 977). O’Brien, J. P., Ritter, Joy, Altman and Smith, JJ., concur.